COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                     §             No. 08-11-00374-CR
IN RE: JORY CEDILLO VEGA,
                                                     §       AN ORIGINAL PROCEEDING
        Relator.
                                                     §               IN MANDAMUS

                                                     §


                                  MEMORANDUM OPINION

       Relator, Jory Vega, pro se, has filed a petition for writ of mandamus, requesting that this

Court compel the Brewster County District Clerk to file his application for writ of habeas corpus.

Because this Court’s mandamus authority does not include the Respondent in this case, the

petition is denied. See TEX.GOV’T CODE ANN. § 22.221(b) (West 2004).


                                              GUADALUPE RIVERA, Justice
January 18, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.

(Do Not Publish)